Citation Nr: 0020388	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date prior to 
October 8, 1989 for a total disability evaluation based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision 
rendered by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA), in which the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to an effective 
date prior to October 8, 1989 for TDIU.  

A review of a letter from the veteran, received in July 1998, 
shows that he argues that the RO's March 1996 decision, which 
assigned an effective date of October 8, 1989 for TDIU was 
clear and unmistakable error.  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.


REMAND

In a March 1996 rating decision, the RO granted the veteran's 
TDIU claim, and assigned an effective date of October 8, 
1989.  In May 1996, a Notice of Disagreement was received in 
which the veteran expressed disagreement with the effective 
date.  A Statement of the Case was issued in May 1996.  
However, a Substantive Appeal was not received until May 7, 
1997.  As a timely Substantive Appeal was not received, the 
RO's March 1996 decision became final.  See 38 U.S.C.A. 
§ 7105(a).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.  

In May 1997, a request for reconsideration of the RO's March 
1996 decision was received from the veteran's representative.  
In June 1998, the RO denied the request, and informed the 
veteran that new and material evidence must be submitted to 
reopen the claim.  In letters received in July and August 
1998, the veteran argued that he had filed his Substantive 
Appeal "in person" at the RO in St. Louis, Missouri, on 
either May 30, 1996 or June 3, 1996 (a letter from the 
veteran, received in November 1998, shows that he argued that 
he filed his Substantive Appeal on June 3, 1996) (one of 
these letters had an attached a letter from his 
representative, dated in November 1996).  In September 1998, 
the RO determined that no new and material evidence had been 
received, and that the veteran's claim had therefore not been 
reopened.  A Notice of Disagreement was received in November 
1998.  A Statement of the Case was issued in December 1998, 
and a Substantive Appeal was received in February 1999.

Accompanying the Substantive Appeal received in February 
1999, the veteran submitted a letter in support of his claim, 
accompanied by an attachment of two letters, dated in June 
1997 (addressed to the veteran from the veteran's 
representative), and July 1998 (addressed to the veteran from 
the veterans service center manager at the VA RO in St. 
Louis, Missouri).  This evidence was received after the 
Statement of the Case was issued, and prior to certification 
of this issue to the Board.  It does not appear that the RO 
has had the opportunity to review this evidence.  Therefore 
the claim must be remanded so that the RO may consider this 
evidence and issue a Supplemental Statement of the Case, as 
appropriate.  See 38 C.F.R. § 19.31 (1999).

Accordingly, this case is REMANDED for the following action:

The RO should readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim for an 
effective date prior to October 8, 1989 
for TDIU, in accordance with applicable 
procedures, to include all relevant 
evidence submitted since the Statement of 
the Case was issued in December 1998.  If 
the claim remains denied, the RO should 
then issue a Supplemental Statement of 
the Case.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




